Citation Nr: 0922855	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-37 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on October 3, 2006, at Iredell Memorial 
Hospital.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from June 1963 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Salem, Virginia.

The Veteran appeared at an April 2009 videoconference hearing 
at the RO before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  On October 3, 2006, the Veteran incurred medical expenses 
at a private hospital for the treatment of headaches, 
including migraine headaches.  

2.  Prior to the actual care rendered at the private hospital 
on October 3, 2006, the cost had not been authorized by VA.

3.  At the time care was rendered on October 3, 2006, the 
Veteran had the following service-connected disabilities, 
paralysis of the musculospiral nerve, rated as 70 percent 
disabling; a shoulder joint condition rated as 50 percent 
disabling; chronic bronchitis rated as noncompensable; and 
hemorrhoids, rated as noncompensable.  He had been assigned a 
100 percent disability evaluation based upon individual 
unemployability, with the rating found to be permanent and 
total.  

4.  The private medical care rendered on October 3, 2006, was 
for a medical emergency of such a nature that a prudent 
layperson could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy.

5.  On October 3, 2006, Federal facilities were not available 
to render the care which the Veteran received at the private 
facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on October 3, 
2006, have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 
38 C.F.R. §§ 17.120, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  To the extent there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
that the Board's decision grants the benefit sought by the 
Veteran.

In adjudicating a claim for reimbursement of medical 
expenses, the Board must first make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility.  
See 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  In this case, 
it is not contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  It is noted 
that there are specific formalities which must be followed 
under 38 C.F.R. § 17.54 that were not complied with here and, 
as a result, proper advance authorization from VA was not 
obtained.  Therefore, the Board must conclude that prior 
authorization for the private medical treatment received on 
October 3, 2006, was not obtained pursuant to 38 C.F.R. 
§ 17.54, and that payment is not warranted for expenses 
incurred in conjunction with that treatment under 38 U.S.C.A. 
§ 1703.

Reimbursement of medical expenses is provided as follows.  To 
the extent allowable, payment or reimbursement of the 
expenses of care not previously authorized, in a private or 
public hospital not operated by the VA, or any medical 
services not previously authorized including transportation 
may be paid on the basis of a claim timely filed under the 
following circumstances:

(a) For veterans with service connected disabilities care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:

(1) For an adjudicated service-connected disability; (2) For 
non-service-connected disability associated with and held to 
be aggravating an adjudicated service- connected disability; 
(3) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; (4) For any illness, injury or dental 
condition in the case of a veteran who is participating in a 
rehabilitation program and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in 38 C.F.R. §  17.47(j); and

(b) In a medical emergency care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable, and an attempt 
to use them beforehand or obtain prior VA authorization for 
the services required would not have been reasonable, sound 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2008).

In Hayes v. Brown, 6 Vet. App. 66 (1993), the Court held that 
the statutory language made it clear that all three 
conditions must be met before reimbursement may be 
authorized.

Service connection is currently in effect for paralysis of 
the musculospiral nerve, rated as 70 percent disabling; a 
shoulder joint condition rated as 50 percent disabling; 
chronic bronchitis rated as noncompensable; and hemorrhoids, 
rated as noncompensable, with a 100 percent disability 
evaluation being assigned based upon individual 
unemployability, with the rating being found to be permanent 
and total in nature.  Therefore, the Veteran meets the 
criteria of paragraph (a)(3) for providing reimbursement of 
medical expenses not previously authorized.

Next, the Board must consider whether the services rendered 
were of an emergency nature such as the delay would have been 
hazardous to life or health.  A review of the private medical 
records from October 3, 2006, indicates the Veteran went to 
the emergency room with complaints of headaches, including 
migraine symptoms.  Light was noted to be bothering the 
Veteran's eyes and exacerbating his symptoms and he was 
nauseous.  On examination, the Veteran was noted to be in 
moderate distress. He had an eye mask on and was photophobic.  
The Veteran was noted to have been driven to the hospital.  A 
CT scan was performed and the veteran was injected with pain 
medication.  

At his April 2009 hearing, the Veteran testified that he 
initially started experiencing a headache which became 
extreme in nature and became worse as time went on.  He noted 
that he took a narcotic pain killer but nothing helped.  He 
stated that he was totally sensitive to light as per the 
notation that he was photophobic.  He testified that he put a 
blindfold over his eyes and kept them closed.  He noted that 
he heard his neighbor come home and went to the front door 
with his blindfold on and asked his neighbor if he could 
drive him to the hospital.  The hospital was 1.2 miles from 
his house and that the nearest VA facility was 26 miles away 
and in another county.  The Veteran stated that he had not 
previously experienced pain like he was having prior to going 
to the hospital.  He noted that a CT scan was performed and 
that he was injected with pain medication which made him 
sick.  

The Board finds that the care and services rendered to the 
Veteran at a non-VA medical facility on October 3, 2006, were 
for the purpose of treating a medical emergency of such a 
nature that a reasonable person could have considered delay 
to be hazardous to life or health.  In reaching this 
conclusion, the Board notes that a VA physician rendered a 
judgment in September 2007 that the circumstances were not 
emergent.  However, the VA physician also wrote that a 
January 2007 note from the Veteran indicated that he was 
advised by the Salisbury VAMC to go to the hospital, and that 
if the call could be verified, VA should cover the ER visit 
expenses because a layperson would have interpreted this as 
approval to go to the hospital.

In addition, that this matter is not to be decided solely 
based on medical judgment.  The applicable standard is 
whether a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have 
been hazardous to life or health.  In light of the notation 
in the treatment record that the Veteran was driven by 
another, that he had a face mask on, and that he was 
photophobic, the Board finds that the Veteran's belief that a 
delay would be hazardous to his health was reasonable.  

The Board further finds that a VA facility was not feasibly 
available.  The Veteran has reported that the closest VA 
facility was 26 miles away in another county and that he was 
not able to drive himself.  This is not contradicted by the 
record as the Veteran was noted to have been driven by 
another individual to the hospital and was wearing an eye 
mask and noted to be photophobic at the time of his hospital 
admission.  He also stated that his neighbor indicated that 
he would only take him to the nearest hospital.  The Veteran 
has also submitted documentation from the EMS service which 
would have provided service to the hospital had it been 
called which notes that each patient would be delivered to a 
licensed medical institution located within the county and 
that unstable patients would receive transportation to the 
closest appropriate hospital.  His contention is not 
contradicted by any other evidence of record.  

Having reviewed the evidence, the Board finds that the 
Veteran is eligible for payment or reimbursement of the 
emergency room treatment expenses incurred on October 3, 
2006, pursuant to 38 U.S.C.A. § 1728 because he has satisfied 
all three of the required criteria.  Specifically, the 
Veteran has been adjudicated as permanently and totally 
disabled at the time of the treatment in question, he 
reasonably believed that a delay in receiving treatment would 
be hazardous to his health, and a VA or other Federal 
facility was not available as VA medical facilities were too 
far away.  As the criteria of the applicable law have been 
satisfied, the benefit sought on appeal is granted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on October 3, 2006, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
Jonathan Hager
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


